DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.  Claim 14 is canceled.  Claims 1-13 and 15-16 are examined.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia 2013/0088017 in view of Pan 2013/0200714
Regarding Claim 1, Jia teaches an arrangement comprising (seen in Fig. 2): 
a first gas turbine engine 42 having a first spool 28; 
a second gas turbine engine 44 different from the first gas turbine engine 42, and having a second spool (26 - not seen) ([0021]; Fig. 2.  Jia teaches that the left and right engines systems may be identical; therefore, the second engine’s 42 second spool is 26), and 
an electrical system 42 for connecting rotary electric machines 10 with gas turbine spools 28, 26 (seen in Fig. 2), further comprising: 
	a first dual-wound rotary electric machine 58 mechanically coupled 5with the first gas turbine spool 28 comprising a first three-phase sub-machine (one of three lines 78) (seen in Figs. 2-3) and a second three-phase sub-machine (second of three lines 78) (seen in Figs.2-3); 
a second dual-wound rotary electric machine 56 mechanically coupled with the second gas turbine spool 26 comprising a third three-phase sub-machine (one of three lines 68) (seen in Figs. 2-3) and a fourth three-phase submachine (second of three lines 68) (seen in Figs.2-3).
Jia does not teach 10a set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase sub-machine; and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit, and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit.
Pan teaches a similar first and second dual-wound rotary electric machines 16 (see Fig. 1) and 
10a set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc) (32A, 32B, and same for duplicate machine) (Fig. 1), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase submachine (seen in Fig. 1); and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit (seen in Fig. 1), and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit (seen in Fig. 1) ([0016]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first and second dual-wound rotary electric machines 58, 56 of Jia with Pan’s set of N = 4 bidirectional converter circuits for conversion of alternating current (ac) to and from direct current (dc) (32A, 32B, and same for machine 12), each of which has an associated index n = (1,...,N), and for all n, the ac side of the nth bidirectional converter circuit is connected with the nth three-phase submachine; and 15the dc side of the first converter circuit is connected with the dc side of the third converter circuit, and the dc side of the second converter circuit is connected with the dc side of the fourth converter circuit (in Fig. 1), in order to improve overall system efficiency and performance  (Pan; [0003], ll. 1-4).
Regarding Claim 2, Jia in view Pan teaches the invention as claimed and as discussed above for claim 1.  However, Jia in view Pan, as discussed so far, does not teach the dc side of the first converter circuit and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus; and the dc side of the second converter circuit and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus.
Pan further teaches 
the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit (seen in Fig 1) are connected to a first dc output bus 62 (Fig. 1); 
and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit (seen in Fig 1) are connected to a second dc output bus 64 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the four bidirectional converter circuits (32A, 32B, and same for duplicate machine) of Jia in view Pan, and have the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit (seen in Fig 1) are connected to a first dc output bus 62 (Fig. 1); and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit (seen in Fig 1) are connected to a second dc output bus 64 (Fig. 1), as taught by Pan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 13, Jia in view Pan teaches the invention as claimed and as discussed above for claim 1, and Jia further teaches 
the first gas turbine spool 28 is a low-pressure spool 28 and the second gas turbine spool 26 is a high-pressure spool 26 (Figs. 1-2).
Regarding Claim 15, Jia in view Pan teaches the invention as claimed and as discussed above for claim 13, and Jia further teaches 
the aircraft (aircraft) comprising the arrangement of claim 13 ([0003]).
Regarding Claim 16, Jia in view Pan teaches the invention as claimed and as discussed above for claim 1, and Huang ‘463 further teaches 
the aircraft (aircraft) comprising the arrangement of claim 1 ([0003]).








Claims 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Pan, and further in view of Nakagawa 2015/0061378. 

Regarding Claim 3, Jia in view of Pan teaches the invention as claimed and as discussed above for claim 2.  However, Jia in view of Pan, does not teach the connection to 25the first dc output bus is via a first switch array, and the connection to the second dc output bus is via a second switch array; Nakagawa specifically teaching said switches to be used in aircraft electrical systems.
Nakagawa teaches a connection to a first dc output bus 11 and a connection to the second dc output bus 12 via a switch array [a] (switch array [a] comprises switches 18i-18l) ([0072-76]; Annotated Fig. 2, below).

    PNG
    media_image1.png
    773
    1037
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Nakagawa (US 2015/0061378)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection to the first and second dc output buses 62, 64 respectively of Jia in view Pan and include Nakagawa’s switch array [a], and have one switch array [a] arranged on the first dc output bus 62, and have another switch array [a] arranged on the second dc output bus 64, in order to efficiently supply and distribute electric power and reduce the life cost of the aircraft (Nakagawa; [0053]).  Note, the switch array [a], as taught by Nakagawa, is applied for its stated and intended use of distributing electrical power from various power sources to various DC buses, and not its location in the prior art.
Regarding Claim 4, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 3.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the connection a first input connected with one of the converter circuits;  a second input connected with another one of the converter circuits; an output connected with one of the dc output busses; a first switch between the first input and the output; a second switch between the second input and the output; and a bus tie across the first input and the second input, the bus tie comprising a third switch.
Nakagawa further teaches the switch array [a] comprises:
a first input [b] connected with one of the converter circuits 20b;  
a second input [c] connected with another one of the converter circuits 20c; 
an output [d] connected with one of the dc output busses 11; 
a first switch 18i between the first input [b] and the output [d]; 
a second switch 18m between the second input [c] and the output [d]; 
a bus tie [g] across the first input [b] and the second input [c], the bus tie [g] comprising a third switch 18k ([0072-76]; Annotated zoomed in Fig. 2, below).

    PNG
    media_image2.png
    429
    437
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Nakagawa (US 2015/0061378)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first and second switch array of Jia in view of Pan, and Nakagawa and have each of the first and second switch array comprise a first input [b] connected with one of the converter circuits 20b; a second input [c] connected with another one of the converter circuits 20c; an output [d] connected with one of the dc output busses 11; a first switch 18i between the first input [b] and the output [d]; a second switch 18m between the second input [c] and the output [d]; and a bus tie [g] across the first input [b] and the second input [c] with the bus tie [g] comprising a third switch 18k, as taught by Nakagawa, for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 5, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened.  
The recitation “the first switch array and the second switch array are configured to operate in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, and Nakagawa comprising Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a no-fault condition in which the first switch and the second switch are closed, and 10the third switch is opened, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and as discussed above.
Regarding Claim 6, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened.  
The recitation “the first switch array and the second switch array are configured to operate in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, and Nakagawa comprising Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a first fault condition in which the second switch is closed, and the first switch and the third switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 8, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a second 25fault condition in which the first switch is closed, and the second switch and the third switch are opened.
The recitation “the first switch array and the second switch array are configured to operate in a second 25fault condition in which the first switch is closed, and the second switch and the third switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, and Nakagawa comprising Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a second fault condition in which the first switch is closed, and the second switch and the third switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 10, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the first switch array and the second switch array are configured to operate in a third fault condition in which the third switch is closed, and the first switch and the 10second switch are opened.
The recitation “the first switch array and the second switch array are configured to operate in a third fault condition in which the third switch is closed, and the first switch and the second switch are opened” is directed to an intended use of the first and second switch arrays.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, and Nakagawa comprising Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating in a third fault condition in which the third switch is closed, and the first switch and the second switch are opened, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 12, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 4.  However, Jia in view of Pan, and Nakagawa, as discussed so far, does not teach the switches are dc 20contactors.
Nakagawa further teaches 
the switches (18i, 18m, and 18k) are dc 20contactors (implicitly) (seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the switches (18i, 18m, and 18k) of Jia in view of Pan, and Nakagawa and make switches be dc contactors, as taught by Nakagawa, for the same reason as discussed in rejection of claim 3 above.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Pan, and Nakagawa, and further in view of Bala 8994206. 
Regarding Claim 7, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 6.  However, Jia in view of Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Jia in view of Pan, and Nakagawa with Bala’s controllers 108 and control circuit, in order to detect a DC fault or error condition and respond to the fault by taking corrective action such as reducing the DC output (Bala; Col. 4, ll. 8-26 and Col. 6, ll. 19-34).  Note, controller 108 and control circuit, as taught by Bala, is applied for its function of detecting fault or error conditions and performing corrective action as a result of the fault, and not its location in the prior art.
Jia in view of Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit.
The recitation “a control circuit configured to: operate the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operate the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the first fault condition in response to identification of a fault between the first three-phase submachine and the first converter circuit; and operating the second switch array in the first fault condition in response to identification of a fault between the second three-phase submachine and the second converter circuit, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and as discussed above.
Regarding Claim 9, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 8.  However, Jia in view of Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Jia in view of Pan, and Nakagawa with Bala’s controllers 108 and control circuit, for the same reason as discussed in rejection of claim 7 above. 
Jia in view of Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit.
The recitation “a control circuit configured to: operate the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operate the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.


























































Jia in view of Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the second fault condition in response to identification of a fault between the third three-phase submachine and the third converter circuit; and operating the second switch array in the second fault condition in response to identification of a fault between the fourth three-phase submachine and the fourth converter circuit, for the same reason as discussed in rejection of claim 7 above.

Regarding Claim 11, Jia in view of Pan, and Nakagawa teaches the invention as claimed and as discussed above for claim 10.  However, Jia in view of Pan, and Nakagawa, does not teach a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus.
Bala teaches a similar first and second switch arrays (seen in Fig. 7) and
controllers 108 and a control circuit (seen in Fig. 7) configured to operate the first switch array [m], and operate the second switch array [n] (Col. 5, l. 61 - Col. 6, l. 34; Annotated Fig. 7, below).

    PNG
    media_image3.png
    506
    819
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Bala (US 8994206)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed provide Jia in view of Pan, and Nakagawa with Bala’s controllers 108 and control circuit, for the same reason as discussed in rejection of claim 7 above.
Jia in view of Pan, Nakagawa, and Bala does not teach a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus.
The recitation “a control circuit configured to: operate the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operate the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus” is directed to an intended use of the controller and the control circuit.  However, as long as the prior art structure is capable of performing the intended-use function, the prior art meets the claim.
Jia in view of Pan, Nakagawa, and Bala comprising Bala’s controller 108 with the control circuit, Jia’s first and second dual-wound rotary electric machines 58, 56, Nakagawa’s switch array [a], and Pan’s set of N = 4 bidirectional converter circuits, with Pan’s the dc side 50A of the first converter circuit 32A and the dc side of the third 20bidirectional converter circuit are connected to a first dc output bus 62 via Nakagawa’s first switch array; and the dc side 51B of the second converter circuit 32B and the dc side of the fourth bidirectional converter circuit are connected to a second dc output bus 64 via Nakagawa’s second switch array, is capable of operating the first switch array in the third fault condition in response to identification of a fault between the output of the first switch array and the first dc output bus; and operating the second switch array in the third fault condition in response to identification of a fault between the output of the second switch array and the second dc output bus, for the same reason as discussed in rejection of claim 7 above.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 08/15/2022, with respect to 35 U.S.C. 103 rejections of claims 1-3, 13 and 15 have been considered but are not persuasive. The present rejection, necessitated by amendment, applying previously applied references, still read on the amended claims. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.













































































Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741